Citation Nr: 1017940	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
labyrinthitis and vertigo.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
otitis media and externa.  

4.  Entitlement to an effective date prior to May 16, 2000, 
for the grant of service connection for tinnitus, and to an 
effective date prior to May 16, 2000, for the grant of a 10 
percent rating for tinnitus.

5.  Entitlement to an effective date prior to August 18, 
1992, for the grant of service connection for hearing loss, 
and to an effective date prior to May 16, 2000, for the grant 
of a 50 percent rating for hearing loss.

6.  Entitlement to special monthly compensation (SMC) or 
special monthly pension (SMP) based on the need for regular 
aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, continued the previous denials of 
service connection for Meniere's Disease, labyrinthitis, 
vertigo, and otitis (media and external); denied entitlement 
to earlier effective dates for the evaluation of tinnitus and 
hearing loss; and denied SMC based on the need for Aid and 
Attendance.

The issues have been re-characterized to comport to the 
evidence of record and the January 2007 statement of the case 
(SOC) and January 2007 substantive appeal to the Board, which 
indicate that the issues of entitlement to an earlier 
effective date for the grant of service connection for 
tinnitus and hearing loss and for SMC or SMP based on the 
need for regular aid and attendance of another person, are 
the issues on appeal.  As discussed below, however the 
earlier effective date claims are characterized, the outcomes 
do not differ.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for any of the claims.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claims of service connection.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an August 1999 decision the Board found that the 
Veteran submitted new and material evidence to reopen 
previously denied claims of entitlement to service connection 
for Meniere's disease, labyrinthitis and vertigo, and otitis 
media and externa, and then denied the claims on their 
merits.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.

2.  Evidence received since the August 1999 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for Meniere's disease.  

3.  Evidence received since the August 1999 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for labyrinthitis and 
vertigo.

4.  Evidence received since the August 1999 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for otitis media and 
externa.  

5.  In a January 1999 rating decision, the RO granted the 
Veteran entitlement to service connection for bilateral 
hearing loss, with a 10 percent evaluation, effective from 
August 18, 1992.  The Veteran was informed of that 
determination and his appellate rights in a January 2000 
correspondence, but did not appeal the decision.
6.  In a June 2000 rating decision, the RO granted the 
Veteran entitlement to a 50 percent evaluation, effective 
February 11, 2000, for his bilateral hearing loss disability.  
The Veteran appealed this decision and, in October 2002, the 
Board granted the Veteran a staged rating for his hearing 
loss disability, which had the effect of granting varying 
disability ratings from August 18, 1992; hearing loss was 
evaluated as 50 percent disabling from May 10, 2000.  The 
Board's October 2002 decision is now final.   

7.  In a June 2000 rating decision, the RO granted the 
Veteran service connection for tinnitus, with a 10 percent 
evaluation effective May 16, 2000.  The Veteran was informed 
of that determination and his appellate rights in a June 2000 
correspondence, but did not appeal the decision, which is now 
final.  In September 2003, the RO construed a communication 
from the Veteran as a claim for an earlier effective date for 
service connection for tinnitus, and denied the claim in a 
March 2004 rating decision.  The Veteran filed a notice of 
disagreement regarding the March 2004 rating decision, but no 
statement of the case (SOC) was issued by the RO.  

8.  On May 26, 2004, the RO received a communication from the 
Veteran, which it interpreted as a claim of entitlement to an 
earlier effective date for the grant of service connection 
and for the grant of increased ratings for tinnitus and 
hearing loss.  Thus, the Veteran filed a freestanding claim 
for earlier effective dates for the grant of service 
connection and/or an increased evaluation for tinnitus and 
hearing loss.  

9.  The Veteran is not in receipt of VA pension benefits 
pursuant to 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3(a).  

10.  There is no competent evidence of record showing that 
the Veteran has anatomical loss or loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less, and/or is permanently bedridden or 
so helpless as a result of a service-connected disability 
that he is in need of the regular aid and attendance of 
another person.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
August 1999 Board decision, and the claim for entitlement to 
service connection for Meniere's disease is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 
(a) (2009).

2.  New and material evidence has not been received since the 
August 1999 Board decision, and the claim for entitlement to 
service connection for labyrinthitis and vertigo is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).

3.  New and material evidence has not been received since the 
August 1999 Board decision, and the claim for entitlement to 
service connection for otitis media and externa is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).

4.  The Veteran's May 2004 claim of entitlement to an earlier 
effective date regarding hearing loss, whether it is 
construed as a claim for an earlier effective date for the 
grant of service connection or as a claim for an earlier 
effective date for an increased rating is a freestanding 
claim and cannot be raised.   38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.302(a) (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

5.  The Veteran's May 2004 claim of entitlement to an earlier 
effective date regarding tinnitus, whether it is construed as 
a claim for an earlier effective date for the grant of 
service connection or as a claim for an earlier effective 
date for an increased rating is a freestanding claim and 
cannot be raised.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.302(a) (2009); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


6.  The criteria for a special monthly pension and special 
monthly compensation based on the need for aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1110, 
1521 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.3(a), 
3.350(b), 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the new and material evidence claims, the RO 
provided the appellant pre-adjudication notice by letter 
dated in July 2004.  The notification substantially complied 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and; Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifically informing the appellant of the last final Board 
decision in August 1999 for the claims of service connection, 
and described the meaning of "new" and "material" evidence in 
order to reopen the claim.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims to reopen entitlement 
to service connection are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

To the extent that the July 2004 letter did not correctly 
inform the Veteran of the actual basis of the last final 
Board decision in August 1999 for the claims of service 
connection, the Veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate the new and material evidence claims and of the 
basis of the last final Board decision.  During his July 2008 
decision review officer (DRO) hearing, the Veteran testified 
that his various claimed ear disabilities are related to his 
active service, including acoustic trauma and hitting his 
head.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Regarding the earlier effective date claims, VA's duties to 
notify and assist have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  The Veteran's instant claim is being dismissed 
by the Board because the Veteran cannot, under the law, have 
a freestanding claim for an earlier effective date.

Regarding the SMC and SMP claim, the RO provided the 
appellant pre-adjudication notice by letter dated in July 
2004.  The notification substantially complied with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
Veteran's claim for SMC or SMP.  VA's duty to assist doctrine 
does not require that the Veteran be afforded a medical 
examination in this case, however, because there is no 
competent evidence indicating that the Veteran may have 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less, or is permanently bedridden or so helpless as a result 
of service-connected disability that he is in need of the 
regular aid and attendance of another person, and there is 
sufficient evidence for the Board to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  New and Material Evidence Claims

The RO originally denied entitlement to service connection 
for vertigo and otitis in a September 1988 rating decision on 
the basis that they were not shown in service.  In a July 
1990 decision the Board denied to entitlement to service 
connection for otitis (media and externa), vertigo, 
labyrinthitis, and Meniere's disease.  The Veteran did not 
appeal that decision and it is final.  38 C.F.R. § 20.1100.  

The RO found that new and material evidence had not been 
submitted to reopen service connection for vertigo, including 
labyrinthitis and Meniere's disease, and otitis (media or 
externa) in a May 1994 rating decision, which the Veteran 
appealed to the Board.  The Board remanded the Veteran's 
claims for additional development in May 1996 and, in August 
1999, found that new and material evidence had been submitted 
to reopen the claims of Meniere's Disease, otitis (media and 
externa), and vertigo and labyrinthitis.  The Board then 
denied the Veteran's service connection claims because there 
was no competent evidence of a nexus between service and the 
claimed disabilities.  The Veteran did not appeal that 
decision and it is final.  38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).  

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence considered at the time of the August 1999 Board 
decision includes the Veteran's STRs, various VA and private 
medical treatment records showing treatment for otitis (media 
and externa), vertigo, labyrinthitis, and Meniere's Disease, 
Social Security Administration records, September 1997 and 
July 1999 private medical opinions noting that the Veteran's 
Meniere's disease began in the 1970's, and the Veteran's 
claims that his ears were injured during service by a medic 
cleaning his ear and acoustic trauma from artillery.  

Evidence submitted since the August 1999 Board decision 
pertaining to the Veteran's claimed Meniere's Disease, 
labyrinthitis and vertigo, and otitis media and externa 
includes voluminous VA and private treatment records 
indicating that the Veteran has been sporadically assessed 
with, and/or treated for, Meniere's Disease, labyrinthitis 
and vertigo, and otitis media and externa.

Regarding the VA and private treatment records showing 
assessments of, and/or treatment for, Meniere's Disease, 
labyrinthitis and vertigo, and otitis media and externa, this 
evidence is new because it is not duplicative of evidence 
considered by the Board at the time of its August 1999 rating 
decision.  However, none of this evidence is material because 
it merely indicates that the Veteran has Meniere's Disease, 
labyrinthitis and vertigo, and otitis media and externa, 
which is redundant of evidence previously considered in the 
August 1999 Board decision.  38 C.F.R. § 3.156 (a).  

This evidence does not relate to the unestablished fact of 
whether the Veteran's Meniere's Disease, labyrinthitis and 
vertigo, and otitis media and externa are related to service, 
or to a service connected disability, as required by 38 
C.F.R. § 3.303 and 38 C.F.R. § 3.310.  Thus, this evidence 
does not present a reasonable possibility of substantiating 
the claims and is not material.  Id.

Given the absence of any new and material evidence since the 
August 1999 Board decision, reopening the claims to 
entitlement to service connection for Meniere's Disease, 
labyrinthitis and vertigo, and otitis media and externa is 
not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Earlier Effective Date Claims

The Veteran is seeking earlier effective dates for the grant 
of service connection for bilateral hearing loss and tinnitus 
and/or for increased ratings for these disabilities.   

Service connection for bilateral hearing loss was granted in 
a January 2000 rating decision with a 10 percent evaluation, 
effective from August 18, 1992.  An October 2002 Board 
decision assigned varying evaluations from August 18, 1992, 
and a 50 percent evaluation from May 10, 2000.  The Board 
decision was not appealed and is now final.  38 C.F.R. § 
20.1100. 

Service connection for tinnitus was granted in a June 2000 
rating decision with a 10 percent evaluation, effective from 
May 16, 2000.  The Veteran was informed of that determination 
and his appellate rights in June 2000 correspondence, but did 
not appeal the decision, and it is now final.  38 C.F.R. § 
20.1103.  

In September 2003, the RO construed a communication from the 
Veteran as a claim for an earlier effective date for service 
connection for tinnitus, and denied the claim in a March 2004 
rating decision.  The Veteran filed an NOD regarding the 
March 2004 rating decision, but no SOC was issued by the RO.  
The fact that the March 2004 rating decision is not final, 
however, as will be discussed below, has no relevancy to the 
Board's determination.  

In May 2004 the Veteran brought a claim for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss and tinnitus, and/or an earlier 
effective date for the grant of an increased rating for 
bilateral hearing loss.  

The Veteran does not allege clear and unmistakable error 
(CUE) in any above-discussed rating decisions.  He merely 
states that he wants earlier effective dates for tinnitus and 
bilateral hearing loss.  A simple disagreement with how the 
RO evaluated the facts is not sufficient to raise a valid 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
The RO therefore developed the claims as "freestanding" ones 
for earlier effective dates, and denied entitlement in the 
August 2005 decision on appeal and in the earlier March 2004 
rating decision addressing an earlier effective date for the 
grant of service connection for tinnitus.

Where a rating decision that established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  There is no "freestanding" earlier effective 
date claim that could be raised at any time.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) at 299.  

The Veteran did not appeal the Board's October 2002 decision 
assigning varying evaluations for bilateral hearing loss or 
the June 2000 rating decision granting service connection for 
tinnitus.  His September 2003 and May 2004 requests for 
earlier effective dates was received well after those 
decisions became final.  

The Veteran's freestanding earlier effective date claims for 
entitlement to earlier effective dates for the grant of 
service connection for bilateral hearing loss and tinnitus 
and for an earlier effective date for the increased rating 
for bilateral hearing are not proper claims.  See Rudd, 20 
Vet. App. at 300.  Accordingly, the assignment of earlier 
effective dates is not warranted.

IV.  SMC or SMP based on Aid and Attendance

The Veteran seeks entitlement to SMC or SMP based on the need 
for regular aid and attendance of another person.  At his 
July 2008 DRO hearing he testified that his "wife take [sic] 
him around" to all his appointments and translates when 
people are speaking.  

The Veteran has, in fact, been service connected with a 
combined 100 percent evaluation since October 21, 2005, and 
is not, and could not be, in receipt of VA pension benefits.   
38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3(a).  Because he is not 
receiving a VA pension, he is not eligible for special 
monthly pension based on the need for regular aide and 
attendance of another person.  

SMC is payable to a Veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2009); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show, nor does the 
Veteran contend, that he has the anatomical loss or loss of 
use of both feet, one hand and one foot, or blindness in both 
eyes with visual acuity of 5/200 or less.  See 38 C.F.R. § 
3.350(b).  Thus, the Veteran is not entitled to SMC based on 
the need of regular aid and attendance of another person 
pursuant to the specific criteria of 38 C.F.R. § 3.350(b).

The competent medical evidence of record also does not 
indicate that the Veteran's service-connected disabilities 
render him bedridden, or unable to care for his daily 
personal needs or to protect himself from the hazards of 
daily living without assistance from others.  Nor is the 
Veteran bedridden or unable to care for himself as a result 
of non-service connected disabilities.  A July 2007 VA 
treatment report notes that the Veteran engages in yard work, 
and has no problems with functional ability or social and 
family concerns.  Private treatment records dated in April 
2005 note that the Veteran's appearance was appropriate and 
that he was losing some weight by being on a diabetic diet 
and getting more exercise.  His son's goats give him more 
exercise.  A May 2000 private psychiatric examination for the 
purposes of evaluating his service connected PTSD disability 
notes that the Veteran was casually dressed and that his 
ability to maintain minimal personal hygiene and other 
activities of daily living were intact.  The Veteran appears 
to be capable of managing his own benefit payments in his own 
best interest.  

There is no competent evidence indicating that the Veteran is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  See 38 C.F.R. § 3.350(b); 
Turco, supra.  Rather, the evidence shows that the Veteran 
maintains his appearance and hygiene, controls his own diet 
and gets exercise, and independently maintains the activities 
of daily living.  Thus, even accepting that his "wife take 
him around" and helps him with his hearing loss, the Veteran 
is not entitled to SMC pursuant to being permanently 
bedridden or so helpless as a result of service-connected 
disability that he is in need of the regular aid and 
attendance of another person.  38 C.F.R. § 3.350(b).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and SMC or SMP based on the need 
for regular aid and attendance of another person is not 
warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

The petition to reopen the claim for service connection for 
Meniere's Disease
is denied.  

The petition to reopen the claim for service connection for 
labyrinthitis and vertigo is denied.  

The petition to reopen the claim for service connection for 
otitis media and externa is denied.  

The claim of entitlement to an effective date prior to May 
16, 2000, for the grant of service connection for tinnitus, 
and to an effective date prior to May 16, 2000, for the grant 
of a 10 percent rating for tinnitus, is dismissed.

The claim of entitlement to an effective date prior to August 
18, 1992, for the grant of service connection for hearing 
loss, and to an effective date prior to May 16, 2000, for the 
grant of a 50 percent rating for hearing loss, is dismissed.

Entitlement to special monthly compensation (SMC) or special 
monthly pension (SMP) based on the need for regular aid and 
attendance of another person is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


